DETAILED ACTION
This Office action is in response to the application filed on 04 August 2021.
Claims 1-12 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 36.213 v14.2.0 (2017-03) submitted in IDS filed on 08/04/21 (hereafter as 3GPP).
As to claim 1, 3GGP discloses substantially the invention as claimed, including a method performed by a terminal (a UE, section 14, page 385) in a wireless communication system, the method comprising:
receiving, from a base station (higher layer(s)), configuration information (a SCI format 1, page 397) on a transmission resource for a sidelink communication (a subframe tmSL) (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, the UE receives an SCI format 1 in a subframe tmSL , and “Resource Reservation field” and “priority field” in the received SCI format 1, pages 397, lines 6-8);
performing channel detection on the transmission resource (the set of resources) for the sidelink communication based on a parameter (Prsvp_TX: the resource reservation interval, or PRIOTX: the priority to be transmitted in the associated SCI format 1) associated with the channel detection (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, pages 396-398); and
in case that a result of the channel detection is available (a candidate single-subframe resource for PSSCH transmission Rx, y), reporting the result of the channel detection to the base station based on configuration information associated with the reporting of the result of the channel detection (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, pages 396-398).
As to claim 2, 3GGP discloses, wherein the parameter associated with the channel detection includes at least one of a resource reservation period of the terminal that reserves a sub-channel in the transmission resource or a priority of physical sidelink shared channel (PSSCH) transmitted by the terminal (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, pages 396-398).
As to claim 3, 3GGP discloses, receiving, from the base station, the configuration information associated with the reporting of the result of the channel detection, wherein the configuration information associated with the reporting of the result of the channel detection includes a reporting period (a time interval [n+T1, n+T2], wherein the selections of T1, and T2are up to UE implantations under T1 <= 4 and 20<= T2 <= 100) of the result of the channel detection (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, pages 396-398).
As to claim 4, 3GGP discloses, wherein in case that the result of the channel detection is available, reporting the result of the channel detection to the base station based on configuration information associated with the reporting of the result of the channel detection comprises: reporting the result of the channel detection to the base station based on the reporting period (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, pages 396-398).
As to claim 5, 3GGP discloses, wherein the configuration information associated with the reporting of the result of the channel detection further comprises a subframe offset (a subframe tmSL: wherein m is indicated by “subframe offset”, page 402, line 30, page 403, line 4, table 14.2.1-1 on page 404) associated with the reporting of the result of the channel detection period (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, pages 396-398).
As to claim 6, 3GGP discloses, wherein in case that the result of the channel detection is available, reporting the result of the channel detection to the base station based on configuration information associated with the reporting of the result of the channel detection comprises: reporting the result of the channel detection to the base station based on the reporting period and the subframe offset (section 14.1.1.6, “UE procedure for determining the subset of resources to be reported to higher layers in PSSCH resource selection in sidelink transmission mode 4”, pages 396-398).
Claims 7-12 correspond to the terminal device claims of claims 1-6; therefore, they are rejected under the same rationale as in claims 1-6 shown above.
The prior art cited in this Office action is: 3GPP TS 36.213 v14.2.0 (2017-03). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649